Name: Council Decision (EU, Euratom) 2018/767 of 22 May 2018 fixing the period for the ninth election of representatives to the European Parliament by direct universal suffrage
 Type: Decision
 Subject Matter: electoral procedure and voting;  EU institutions and European civil service
 Date Published: 2018-05-25

 25.5.2018 EN Official Journal of the European Union L 129/76 COUNCIL DECISION (EU, Euratom) 2018/767 of 22 May 2018 fixing the period for the ninth election of representatives to the European Parliament by direct universal suffrage THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Act of 20 September 1976 concerning the election of the members of the European Parliament by direct universal suffrage (1), and in particular the second subparagraph of Article 11(2) thereof, Having regard to the opinion of the European Parliament (2), Whereas: (1) By its Decision 78/639/Euratom, ECSC, EEC (3), the Council fixed the period for the first election of representatives of the European Parliament by direct universal suffrage from 7 to 10 June 1979. (2) It proves to be impossible to hold the ninth election during the corresponding period of 2019. (3) Another electoral period should therefore be determined, HAS ADOPTED THIS DECISION: Article 1 The period referred to in Article 10(1) of the Act of 20 September 1976 concerning the election of the members of the European Parliament by direct universal suffrage shall be from 23 to 26 May 2019 for the ninth election. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 22 May 2018. For the Council The President K. VALCHEV (1) OJ L 278, 8.10.1976, p. 5. (2) Opinion of 18 April 2018 (not yet published in the Official Journal). (3) Council Decision 78/639/Euratom, ECSC, EEC of 25 July 1978 fixing the period for the first election of representatives of the European Parliament by direct universal suffrage (OJ L 205, 29.7.1978, p. 75).